Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 3-5, 10-13, and 15 (recommended a flowchart or legend) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Battery to battery charging control based on the drain rate of the charger battery”, or some alternative
The abstract of the disclosure is objected to because the abstract includes “…example…” in line 1. Please remove.
Please also include limitations from Claim 15 (e.g. see the title above). 
Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1-15 are objected to because of the following informalities: 
Applicant clearly requires a battery to be located on the accessory device, but the applicant does not describe the battery on the accessory device (esp. evident in Claims 3-5 and 10-13). Amend the claims to make it clear.
As for Claims 14 and 15, the applicant claims “a battery to provide power to the mobile device via the connection… to control charging of the battery”. The issue here is the claim is clearly claiming the apparatus/accessory device of Claims 1 & 8, but the applicant uses “a/the battery” to refer to both batteries of Fig. 1 (elements 106/114). The mobile device battery could be called “mobile device battery” while the apparatus/accessory device battery” could be called “apparatus battery” or “accessory battery”. For purposes of examination, the examiner will assume these changes have been made.
As for Claim 2, the applicant claims a negative limitation. While the applicant is allowed Negative Limitations (MPEP 2173.05(i)), currently it is unclear what the applicant explicitly 
As for Claim 11, it is unclear what the last term “an estimated time remaining for a mobile device of the processor” is meant to mean. For purposes of examination, the examiner will assume it was accidentally added, and so is a typographical error (i.e. will not be considered)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al (USPGPN 20170033582).
Independent Claim 1, Lei discloses a method, comprising: detecting, by a processor of an accessory device, a connection to a mobile device; receiving, by the processor, a battery control policy from the mobile device for charging a battery of the mobile device; and controlling, by the 
Independent Claim 8, Lei discloses a non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising: instructions to detect a connection to an accessory device; instructions to transmit a battery control policy to the accessory device; and instruction to receive a battery charge from the accessory device in accordance with the battery control policy (Figs.2-4A based on structure shown in Figs. 4B, see also Figs.5-7 & ¶’s [09, 10, 37, 40, 47, 48]; ¶[40] explicitly describes a battery control policy, while it could be interpreted that by sending the voltage to the other device, it would indicate the output voltage has to be greater for the current to flow in that direction)
Independent Claim 14, Lei discloses an apparatus (second electronic device, see Fig. 4B), comprising: a processor (processor in second electronic device); a connection interface to connect to a mobile device (see Fig. 4B for the connection interface, ¶[37] describes USB); a battery (battery in second electronic device) to provide power to the mobile device (first electronic device with its own battery) via the connection interface in accordance with a battery control policy; and a memory (memory see Fig. 4B) to store the battery control policy received from the mobile device via the connection interface, wherein the processor is to control charging of the battery based on the battery control policy, and wherein the processor is communicatively coupled to the connection interface, the battery, and the memory (Figs.2-4A based on structure 
Dependent Claim 2, Lei discloses the accessory device does not include a user interface (smart battery/smart power bank, smart charger do not require a user interface, see ¶’s [47, 48], while Fig. 4B does not require a user interface, thus this limitation is met).
Dependent Claims 6 and 9, Lei discloses the battery control policy is pre-defined (the voltage at which output for constant voltage charging is described as preset, see ¶[40], while ¶[34] describes preset/pre-defined values for trickle charging, both of which represent battery control policies which are pre-defined).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (USPGPN 20170033582) in view of Hwang et al (USPGPN 20160359339)
Dependent Claim 7, Lei is silent to the battery control policy is defined by a user via a graphical user interface (GUI) on the mobile device.
Hwang teaches the battery control policy is defined by a user via a graphical user interface (GUI) on the mobile device (see Figs. 6A & 6B, battery shown in Fig. 1A, method similar to Lei shown in Figs. 2 & 3). One having ordinary skill in the art understands that allowing a user to define a charging speed serves to improve the users’ convenience, which also serves to improve the popularity/sales of the product.
It would have been obvious to a person having ordinary skill in the art to modify Lei with Hwang to provide improved user convenience and sales.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Golembeski, Jr (USPGPN 20130103965), hereinafter Golem
Claims 3 and 10, Lei is silent to transmitting, by the processor, a remaining battery life periodically to the mobile device; instructions to receive a remaining battery life of the accessory device periodically.
Golem teaches transmitting, by the processor, a remaining battery life periodically to the mobile device; instructions to receive a remaining battery life of the accessory device periodically (Fig. 5, based on structure of Fig. 1; see ¶’s [22, 36, 37] which describes the messages from the accessory device/charging device to the mobile device/charged device being periodically to provide the power state of the device). Golem teaches that by doing this method, it serves to improve user convenience as it allows for the two devices to stay charged so that their batteries run out of power nearly the same time, thus extending the lower state of charge battery (see ¶’s [05, 06, 23, 24, 37; esp. 24 & 37]).
It would have been obvious to a person having ordinary skill in the art to modify Lei with Golem to provide improved user convenience.
Claims 4, 5, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Golem, further in view of Vissa et al (USPGPN 20190107582)
Dependent Claims 4 and 5, the combination of Lei and Golem teaches periodically transmitting the remaining battery life and the controlling the battery charge comprises stopping the battery charge of the mobile device in accordance with the updated battery control policy (Golem described above, where ¶’s [24 & 37] describes stopping the charging at a certain point, i.e. when both batteries are basically depleted).
Lei is silent to receiving, by the processor, an updated battery control policy based on a battery drain rate that is calculated by the mobile device from the remaining battery life that and the remaining battery life of the accessory device.

It would have been obvious to a person having ordinary skill in the art to modify Lei in view of Golem with Vissa to provide improved efficiency and use time. 
Dependent Claims 11, the combination of Lei and Golem teaches instructions to periodically transmitting the remaining battery life (Golem described above, where ¶’s [24 & 37] describes stopping the charging at a certain point, i.e. when both batteries are basically depleted).
Vissa teaches calculate a battery drain rate of the accessory device based on the remaining battery life, an estimated time remaining for the accessory device (¶’s [16, 21, 27-30, 41, 45, 48, 49; see also 68, 69], see Figs. 4 & 6-9, esp. Fig. 8, which describes changing the output, i.e. updating the battery control policy; one having ordinary skill in the art understands that the drain rate and state of charge knowledge are equivalent to the amount of time remaining). While Lei and Golem are more drawn to wired systems and Vissa is drawn to 
It would have been obvious to a person having ordinary skill in the art to modify Lei in view of Golem with Vissa to provide improved efficiency and use time. 
Dependent Claims 12 and 13, the combination of Lei, Golem, and Vissa teaches instructions to receive a desired usage time of the accessory device and a charge amount a battery of the mobile device associated with the processor; instructions to calculate a percentage of power distribution between the mobile device and the accessory device; and instructions to set the battery control policy in accordance with the percentage of power distribution between the mobile device and the accessory device that is calculated; instructions to generate a notification that the desired usage time of the accessory device and the charge amount of the battery of the mobile device cannot be achieved; and instructions to provide a recommended percentage of power distribution between the mobile device and the accessory device (the percentage information is evident from the cited parts of Golem and Vissa, while the control policy is evident from Vissa, Golem, and Lei; desired usage time of Golem is evident from the expiry time when both devices are discharged together; cannot be achieved evident by Golem and Vissa, as one having ordinary skill in the art would understand)
Dependent Claim 15, Lei is silent to the processor is to: periodically calculate a battery drain rate and a remaining battery life of the apparatus; transmit the battery drain rate and the remaining battery life to the mobile device; and receive an updated battery control policy from the mobile device based on the battery drain rate and the remaining battery life of the apparatus.
Golem teaches transmitting, by the processor, a remaining battery life periodically to the mobile device; instructions to receive a remaining battery life of the accessory device periodically (Fig. 5, based on structure of Fig. 1; see ¶’s [22, 36, 37] which describes the messages from the accessory device/charging device to the mobile device/charged device being periodically to provide the power state of the device). Golem teaches that by doing this method, it serves to improve user convenience as it allows for the two devices to stay charged so that their batteries run out of power nearly the same time, thus extending the lower state of charge battery (see ¶’s [05, 06, 23, 24, 37; esp. 24 & 37]).
It would have been obvious to a person having ordinary skill in the art to modify Lei with Golem to provide improved user convenience.
Lei is silent to calculate a battery drain rate; transmit the battery drain rate; and receive an updated battery control policy from the mobile device based on the battery drain rate.
Vissa teaches calculate a battery drain rate; transmit the battery drain rate; and receive an updated battery control policy from the mobile device based on the battery drain rate (¶’s [16, 21, 27-30, 41, 45, 48, 49; see also 68, 69], see Figs. 4 & 6-9, esp. Fig. 8, which describes changing the output, i.e. updating the battery control policy; one having ordinary skill in the art understands that the drain rate and state of charge knowledge are equivalent to the amount of time remaining). While Lei and Golem are more drawn to wired systems and Vissa is drawn to wireless systems, the concepts of sending power between battery powered devices along with communication between them on the devices’ battery data are met, therefore they are analogous prior art references. Vissa teaches that the prior art meant to be improved upon has the issue of always transmitting at full power thus reducing the useful time at which the batteries can perform their operations (therefore, one having ordinary skill in the art reading that from ¶[02], along with the disclosure of the cited sections above, would understand that by following Vissa operation, the efficiency [power waste is reduced] and use time of the system are improved).
It would have been obvious to a person having ordinary skill in the art to modify Lei in view of Golem with Vissa to provide improved efficiency and use time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859